DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-12 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2007/0037063 hereinafter Choi in view of U.S. Pre-Grant Publication No. 2017/0358827 hereinafter Suzuki and U.S. Pre-Grant Publication No. 2017/0012281 hereinafter Liu. 
chemically stable product formed on the negative electrode (paragraph 28). 
With regards to the liquid electrolyte including the perfluoropolyether compound, Suzuki teaches a lithium-ion secondary battery comprising a positive electrode (cathode) [13], a negative electrode (anode) [16], a separator [17], and electrolyte (paragraphs 11, 64), wherein the electrolyte solution comprises perfluoropolyether compound having the formula Rf-O-(CαF2α-O-)p-(CβF2β-O-)q-R1 (paragraphs 16-26). Therefore, it would have been obvious to one of ordinary skill in the art to include the perfluoropolyether compound in the electrolyte before the effective filing date of the claimed invention because Suzuki discloses that such configuration can form a battery electrolyte in which the perfluoropolyethers are flame-resistant solvents and having low polarity (paragraphs 13-15). 
In addition, Liu teaches a lithium battery comprising a cathode, an anode, a separator disposed between the cathode and the anode, and an electrolyte (paragraph 11), wherein the electrolyte comprises perfluoropolyether compound that promotes solid electrolyte interphase [SEI] formation on the surface of the graphite electrode (anode) (paragraphs 66-67). Therefore, 
Regarding Claims 2-4 and 10-11, the combination teaches that the perfluoropolyether compound can be reactive and non-reactive with the SEI (solid electrolyte interface) layer and reaction products are formed in the layer (see the combination of Choi, Suzuki and Liu described above). 
Regarding Claims 6 and 12, the combination teaches that the silicon-based active material is a silicon alloy configured to store lithium ions (paragraphs 36-38 of Choi). 
Regarding Claim 7, the combination teaches that the perfluoropolyether compound is disposed on the surface of the active material by a pre-treatment of the active material (paragraph 24 of Choi). 
Regarding Claim 8, the combination teaches that the perfluoropolyether compound is added to the liquid electrolyte as an additive (paragraphs 66-67 of Liu). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729